DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 5, 2021 has been entered.
Priority
	This application is a continuation of U.S. Patent Application No. 14/198,415, filed March 5, 2014, which claims the benefit of U.S. Provisional Application No. 61/772,716 filed March 5, 2013.
Status
This Office Action is in response to Applicants’ Amendment and Remarks filed on April 5, 2021 in which Claims 1-12 and 14 are cancelled and Claim 13 is amended to change the breadth and scope of the claim.  Claims 13, 15 and 16 are pending in the instant application, which will be examined on the merits herein. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 13, 15 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bergeron (US Patent No. 7,985,742 B2, provided with the attached PTO-892) in view of van Lengerich (US Patent No. 6,500,463 B1, provided with the PTO-892 dated 4/08/2020). 
	Applicants recite a process of preparing a composite material, the process comprising, in a single step: (a) mixing (i) at least one non-gelatinized starch having a charge, (ii) at least one polysaccharide of opposite charge, and (iii) at least one polar solvent to form a mixture, wherein at least one of said at least one non-gelatinized starch and said at least one polysaccharide is capable of expanding; and (b) expanding the mixture while removing said at least one polar solvent while gelatinizing said at least one non-gelatinized starch to form a composite material including said at least one non- in water.
	The Bergeron patent discloses preparation of synergistic compositions of polysaccharides as natural and biodegradable absorbent materials or super absorbents (see Title), wherein the absorbent materials or super absorbents described herein may be incorporated into absorbent personal hygiene products such as, for example, baby diapers, incontinence products, sanitary napkins and the like. They could be also used in absorbent members, like absorbent cores, airlaids or foamed structures. These absorbent members are mainly made from superabsorbents, cellulosic fibers or man-made fibers and bi-component thermoplastic fibers (see column 8, lines 50-57).  The Bergeron patent discloses that the absorbent composition thereof relates a multi-component synergistic absorbent composition comprising one or more modified starches and at least one or more compounds selected from classes of three component. (see column 3, last paragraph).  See column 5, 1st paragraph wherein modified starches can be can be dextrinated, hydrolyzed, oxidized, covalently crosslinked, alkylated, hydroxyalkylated, carboxyalkylated, carboxymethylated, and acetylated or esterified.  The Bergeron patent also discloses that one of the components may be selected as anionic polysaccharides or cationic polysaccharides (see column 5, line 25).  The Bergeron patent discloses that preparation of typical compositions can be mixed using double cone mixers, twin shell mixers, horizontal drum (with or without baffles), double cone revolving around long axis (with or without baffles), ribbon mixers, vertical screw mixers, batch Muller mixers, continuous Muller mixers, twin rotor mixers, single rotor or turbine mixers. Bergeron discloses that other mixing techniques applicable to the compositions thereof would become apparent to a skilled technician in the art, and are contemplated as being within the scope of the invention disclosed by the Bergeron patent (see column 8, lines 22-31).
	The instantly claimed process for preparing a composite material differ the preparation disclosed in the Bergeron patent by claiming expanding the mixture while removing at least one polar solvent while gelatinizing said at least one non-gelatinized starch to form a composite material.
nd paragraph), which embraces the amendment of instant Claim 1 to recite that the composite material being insoluble.  
	The rationale used to support a conclusion of obviousness in the instant rejection of the claims include combining prior art elements according to known methods to yield predictable results.
One of ordinary skill in this art would be motivated to combine the teaching of the Bergeron patent with the teaching of the van Lengerich patent to reject the instant claims since both references disclose preparation of composite material comprising starch.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into preparation disclosed by the Bergeron patent a step that involve expanding the mixture while removing at least one polar solvent while gelatinizing said at least one non-gelatinized starch to form a composite material in view of the recognition in the art, as suggested by the van Lengerich patent, that such a step allows for the preparation of a homogeneous formable mixture.
Response to Arguments
Applicant’s arguments with respect to Claims 13, 15 and 16 have been considered but are moot because the new ground of rejection does not rely on any 

Summary
	No claim has been allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVERETT WHITE whose telephone number is (571)272-0660. The examiner can normally be reached on M-F from 11 am –5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shaojia Anna Jiang, Ph.D. can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see  HYPERLINK "http://pair-direct.uspto.gov/" http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Everett White/
Examiner, Art Unit 1623

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623